Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In 2008 and 2009, Gilberto Hernandez-Chavez was convicted of drug and firearm offenses and sentenced to a total of 120 months’ imprisonment. He did not appeal. Years later, he moved in the district court to dismiss the indictment underlying these convictions for lack of jurisdiction. The district court summarily denied the motion, and Hernandez-Chavez appeals. Upon review, we affirm this decision of the district court. We dispense with oral argument because the facts arid legal contentions are adequately presented in the ma*198terials before this court and argument would not aid the decisional process.

AFFIRMED.